Citation Nr: 0635509	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  98-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for status post 
laryngotracheal reconstruction for tracheal stenosis as a 
result of exposure to herbicides, claimed as throat cancer.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  The 
Board Remanded this appeal in October 2004.

The veteran, who served in Vietnam, may be entitled to a 
presumption that his diagnosed diabetes is related to his 
service.  Although the veteran has not yet submitted a claim 
for this disability, such a claim could have a material 
impact on the Remanded claim of entitlement to TDIU.  The RO 
should offer the veteran the opportunity to submit a claim 
for service connection for diabetes mellitus, type II, and, 
unless the veteran declines to submit such a claim, the 
Remand appended to this decision should not be returned to 
the Board until the claim for service connection for diabetes 
has been adjudicated.  


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested by Global 
Assessment of Functioning (GAF) scores ranging from 48 to 60, 
and by no more than moderate occupational and social 
impairment with reduced reliability and productivity.


2.  Idiopathic vocal cord paralysis and sublglottic stenosis 
due to granulation tissue are not disorders that may be 
presumed related to exposure to herbicides, and medical 
opinion establishes that there is no relationship between the 
veteran's military service and any disorder underlying the 
veteran's tracheostomy or laryngotracheal reconstruction.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4, Diagnostic Code 9411 (2006).

2.  The criteria for service connection for status post 
laryngotracheal reconstruction for tracheal stenosis as a 
result of exposure to herbicides, claimed as throat cancer, 
have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist 

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In a November 2004 letter, the Appeals Management Center 
(AMC) informed the appellant of VA's duties to notify him 
about the evidence needed to substantiate the claims 
addressed in this decision, notified him of VA's duty to 
assist him to develop the claims, advised the veteran to tell 
VA about any additional evidence the veteran wanted VA to 
obtain, and advised the veteran to submit evidence on his own 
behalf, including such evidence as statements from 
individuals.  The AMC advised the veteran of the evidence 
that VA would obtain and of the veteran's responsibility to 
identify any additional evidence he wanted VA to obtain.  The 
November 2004 letter did not provide the specific law and 
regulation pertaining to presumptions of exposure to Agent 
Orange and diseases which my be presumed linked to exposure 
to Agent Orange, but these laws and regulations had 
previously been provided to the veteran in a statement of the 
case (SOC) issued in September 1998.

The Board finds that the November 2004 notice, when 
considered in light of the prior SOC, advised the veteran of 
each element of notice described in Pelegrini.  The claim was 
thereafter readjudicated in September 2005, so the notice 
provided meets the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Any defect with respect to the timing of the notice 
requirement was harmless error.  Although the notice provided 
to the claimant regarding law and regulations governing 
adjudication of Agent Orange claims was provided to the 
veteran after the initial adjudication and separately from 
the VCAA notice issued in November 2004, he has not been 
prejudiced thereby.  The content of the notices provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  In particular, the veteran has been afforded 
development of specific medical opinion pertaining to his 
claim for service connection for a tracheostomy and 
laryngeotracheal reconstruction.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In particular, the Board 
notes that the veteran was represented by an attorney for 
much of the pendency of this appeal, including at the time of 
the Board's previous Remand of the appeal.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

1.  Entitlement to a rating in excess of 30 percent for PTSD

Applicable law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history, 
with emphasis on the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  The Board attempts to 
determine the extent to which service-connected disability 
adversely affects the veteran's ability to function under the 
ordinary conditions of daily life.  The assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.

The GAF Scale considers psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health and illness.  American Psychiatric Association, 
Diagnostic and Statistical Manual 32 (4th ed. 1994) (DSM-IV).  
A GAF score of 51-60 indicates both moderate symptoms and 
moderate difficulty in social and occupational functioning.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF 
score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  

Diagnostic Code 9411, under 38 C.F.R. § 4.130, provides that 
a 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Facts and analysis

In November 1996, the veteran was awarded service connection 
for PTSD.  In December 1997, the veteran sought an increased 
evaluation for PTSD, indicating that his disorder had 
increased in severity and that he was unemployable.

Social Security Administration records reflect that SSA 
benefits were awarded by a decision issued in June 1995.  The 
award was based on the veteran's respiratory impairment, 
including residuals of a tracheostomy, and chronic back pain 
and hypertension.  The SSA records and decision are devoid of 
discussion of a psychiatric disorder.  

VA examination conducted in July 1998 reveals that the 
veteran had begun taking medications for control of PTSD 
symptoms.  He reported restless sleep and nightmares.  His 
mood was slightly anxious.  His affect was blunted.  His 
attention and concentration were good.  His speech was clear 
and coherent.  A GAF score of 50 was assigned.

VA outpatient treatment records dated in May 1999 disclose 
that the veteran had continued psychiatric treatment.  The 
veteran remained restricted in his social contacts, was 
unable to tolerate stress, and his judgment was poor.  A GAF 
score of 50 was again assigned.  

On VA examination conducted in July 1999, the veteran 
displayed symptoms of nervousness.  He was tense and somewhat 
depressed.  His memory and intellectual functioning were 
maintained.  His judgment was fair.  His insight was 
superficial.  A GAF score of 60 was assigned.

At a personal hearing conducted in May 1999, the veteran 
testified that he had frequent nightmares, that he would wake 
up screaming, and that his symptoms made his mother, with 
whom he was living, nervous.  He reported flashbacks when 
awake.  He testified that the medications were not very 
effective.  He testified that his PTSD was a factor in his 
four divorces.  He testified that he did not socialize with 
his children.  The veteran's mother testified that he would 
wake up screaming two or three times a week and that when 
helicopters would go past the house, he became very nervous.  
She testified that he did not watch TV, did not socialize, 
and primarily stayed in his room.

Outpatient treatment records dated from May 1999 through June 
2002 reflect that the veteran's symptoms were stable.  In a 
June 2002 statement, a provider who indicated that he had 
treated the veteran for the past two years stated that the 
veteran had shown some deterioration, and a GAF score of 55 
was assigned.  He provided an opinion that the veteran was 
not able to work or be involved in gainful activities.  A GAF 
score of 55 was again assigned in September 2002.  

In March 2003, the veteran reported more episodes of 
flashbacks and nightmares, frequent depression crying, and 
isolation.  A GAF score of 50 was assigned.  The examiner 
again opined that the veteran was not able to work or become 
involved in gainful activities.  Outpatient treatment notes 
from March 2003 through December 2004 reflect that the 
veteran continued to receive outpatient psychiatric treatment 
and medications.

December 2004 outpatient treatment notes reflect that the 
veteran reported that his PTSD was increasing in severity.  
The examiner noted increased symptoms, and assigned a GAF of 
48.

On VA examination conducted in March 2005, the veteran 
reported irritability, verbal aggression, difficulty getting 
to sleep, frequent awakenings during the night, and anxiety.  
He reported that he misplaced things at home frequently and 
got confused while driving in his neighborhood.  The veteran 
was clean and adequately groomed.  His affect was blunted.  
His attention, concentration, and memory were fair.  He 
exhibited good impulse control.  The examiner concluded that 
there was serious impairment in social, industrial and 
interpersonal capacities, consistent with a GAF score of 50.

Since a 30 percent evaluation has been assigned for the 
veteran's disability due to PTSD, and the veteran contends 
that he is entitled to a higher evaluation, he contends, in 
essence, that he meets the criteria for a 50 percent 
evaluation.  

In this case, the veteran's GAF scores have varied from a low 
of 48, indicating serious industrial impairment, to 55, 
indicating moderate industrial impairment, with the veteran's 
GAF being 50 or above for almost the entire period of this 
claim. evaluated.  The medical evidence, while demonstrating 
some limitations caused by the veteran's PTSD as reflected by 
his GAF scores, does not demonstrate impairment of verbal 
communications, impairment of memory, suicidal ideation; or 
obsessional rituals which interfere with routine activities; 
but the evidence does suggest that the veteran has a 
flattened affect, and near-continuous depression and anxiety. 

The evidence reflects that the veteran has been able to 
establish and maintain effective relationships with his 
providers, and has maintained his relationship with his 
mother, despite her testimony that his nightmares make her 
nervous.  On the other hand, the veteran's most recent 
marriage has ended, and the veteran reports very difficult 
relationships with his ex-wives and his children.  

Although some of the criteria for a 50 percent evaluation are 
met, other criteria are not met.  Since the providers have 
described the veteran's industrial impairment as serious, the 
Board resolves reasonable doubt in the veteran's favor and 
finds that his symptoms approximate the criteria for a 50 
percent evaluation.  

The Board must next consider whether the veteran is entitled 
to an evaluation in excess of 50 percent.  A 70 percent 
rating is warranted where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

The veteran does not meet the criteria for a 70 percent 
evaluation.  The evidence establishes that, although the 
veteran complains of social isolation, he does participate in 
activities organized for his through his outpatient therapy 
group.  The evidence also reflects that the veteran has 
sought treatment for erectile dysfunction and Viagra has been 
prescribed.  This evidence clearly suggests that the veteran 
maintains some social contacts.  The evidence also reflects 
that the veteran provided coherent and logical testimony at 
his personal hearings.  The veteran takes care of birds.  He 
remains independent in his activities of daily living, 
although he lives with his mother.  The assigned GAF scores 
are not consistent with such severe symptomatolgy as to 
warrant a 70 percent evaluation for PTSD or a total schedular 
evaluation.

The Board has considered the veteran's contention that he is 
unemployable as a result of his PTSD.  That claim is 
addressed in the Remand appended to this decision, and 
requires further development.  However, the evidence 
currently of record establishes that the veteran became 
unemployed prior to beginning treatment for PTSD, and the SSA 
decision establishes that the veteran's PTSD was not a factor 
in his loss of employment.  

Resolving reasonable doubt in the veteran's favor, the 
evidence warrants a 50 percent evaluation for PTSD for this 
period.  The preponderance of the evidence is against any 
higher evaluation; there is no further doubt to be resolved; 
and a rating in excess of 50 percent for PTSD is not 
warranted.  

2.  Claim for service connection for a throat disorder 

The veteran seeks service connection for the residuals of a 
tracheostomy and laryngotracheal reconstruction.  Initially, 
the veteran sought service connection for throat cancer.  
However, the medical evidence establishes that all pathologic 
examinations have been negative for carcinoma.  

Private clinical records dated in 1992 reflect that the 
veteran was a passenger on a motorcycle that was hit by a car 
in late September 1992.  The veteran began complaining of 
shortness of breath in 1993.  He underwent a tracheostomy to 
treat idiopathic vocal cord paralysis in 1994.  In 1995, he 
underwent laser resection of granulation tissue in the 
subglottic area.  Pathologic examination was again negative 
for any type of cancer.

On VA examination conducted in May 2005, the examiner 
reviewed the veteran's history of surgical procedures 
following the January 1994 diagnosis of bilateral vocal cord 
paralysis, followed by subglottic stenosis that required 
laryngeal tracheal reconstruction.  The examiner also 
determined that a diagnosis of reflux laryngitis was 
appropriate.  The examiner concluded that the veteran's 
diagnosed conditions were not related to his service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases, including 
respiratory cancers, shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 C.F.R. § 
3.309(e).  However, idiopathic vocal cord paralysis is not 
one of the disorders which may be presumed related to such 
exposure.  

A veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  
Thus, presumption is not the sole method for showing 
causation.  

There is no evidence that either idiopathic vocal cord 
paralysis or sublglottic stenosis due to granulation tissue 
were diagnosed during service, or until after 1992, over 20 
years following the veteran's separation from service.  No 
evidence has been presented to link the veteran's idiopathic 
vocal cord paralysis or granulation tissue at the 
tracheostomy site to his exposure to herbicides.  In fact, 
the opinion of record regarding the etiology of those 
disorders is unfavorable to the veteran's contention.  

Although the veteran contends that he is entitled to service 
connection for throat cancer, the medical evidence 
demonstrates that no diagnosis of throat cancer has ever been 
medically assigned.  With no evidence having been presented 
to link the veteran's tracheostomy or his laryngotracheal 
reconstruction to his service or his presumed exposure to 
Agent Orange, the preponderance of the evidence of record is 
against the grant of service connection for status post 
laryngotracheal reconstruction for tracheal stenosis.  There 
is no doubt to be resolved and service connection is not 
warranted.


ORDER

Entitlement to a 50 percent rating for post-traumatic stress 
disorder (PTSD) is granted.

Entitlement to service connection for status post 
laryngotracheal reconstruction for tracheal stenosis as a 
result of exposure to herbicides, claimed as throat cancer, 
is denied.


REMAND

The veteran contends that he is unemployable as a result of 
his service-connected psychiatric disorder.  The provider who 
was asked for an opinion as to the impairment of the 
veteran's employability resulting from the service-connected 
psychiatric disorder provided an opinion that the veteran was 
unemployable, but did not indicate which of the veteran's 
disabilities rendered him unemployable.  Since the veteran 
has numerous medical problems, a statement that he is unable 
to perform substantial gainful activity is helpful, but not 
sufficient to allow adjudication of the claim.  The Board 
previously directed that medical opinion as to the specific 
impairment of industrial ability due to the veteran's PTSD be 
obtained.  Development of the medical evidence to obtain the 
opinion previously requested by the Board is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, as noted in the Introduction, above, the veteran 
may wish to seek service connection for diabetes mellitus, 
type II, and any complications of that disability.  Such a 
claim could have a material impact on a determination as to 
whether the veteran is rendered individually unemployable by 
virtue of his service-connected disability or disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be notified 
of the provisions of the VCAA, including 
VA's duties to notify and assist him, 
prior to the issuance of another SSOC.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005).  

A corrective VCAA notice which includes 
an explanation as to the information or 
evidence needed to determine an effective 
date if the claim for TDIU is granted 
must be issued prior to issuance of 
another SSOC.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to submit or identify any 
additional evidence he believes may be 
relevant to his claim.

3.  Current VA clinical records, dating 
from May 2005 to the present, should be 
obtained.  

The veteran should be afforded the 
opportunity to identify or obtain any 
private treatment records which might be 
relevant to the appeal but which have not 
yet been associated with the claims file.  

4.  The veteran must be afforded a 
psychiatric examination.  The examiner 
should describe, as specifically as 
possible, what occupational tasks are 
impaired by the veteran's PTSD, and 
should describe the degree (extent or 
severity) of the impairment of each 
occupational task caused by the veteran's 
PTSD.  The examiner should provide an 
opinion as to whether the veteran is 
unemployable by virtue of his PTSD.  

5.  Once the report of psychiatric 
examination is complete, the report 
should be reviewed to determine whether 
each question posed by the Board has been 
answered.  If any question has not been 
answered, the additional information 
should be obtained.  

The RO should review the claims files to 
determine whether the veteran has been 
afforded the opportunity to submit a 
claim for service connection for 
diabetes, and ensure that all claims for 
service connection which have been 
presented have been adjudicated.  If the 
veteran has been granted service 
connection for any disorder other than 
PTSD, the industrial impairment due to 
each service-connected disability should 
be medically described.  

Then, and only then, readjudication of 
the issue on appeal should be conducted.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SSOC.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_____________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


